Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander Orth (“A Novel Approach for a MIMO FMCW Radar System with Frequency Steered Antennas for 3D Target Localization”)(Further addressed as Orth).
	Regarding claim 1, Orth teaches:
transmitting, through the radar sensor, a transmission signal of which a carrier frequency varies over time (MIMO FMCW radar system is presented. (Page 37, Par 2))
obtaining, through the radar sensor, a reflected signal from the transmission signal being reflected by an object (MIMO FMCW radar system is presented. (Page 37, Par 2))
obtaining a beat frequency signal indicating a frequency difference between the transmission signal and the reflected signal (The basic concept is show in Fig. 4. A defined time window, referenced as frame, of the IF signal is selected in each processing step(Page 38, Par 6))
estimating 3D position information of the object based on groups of sample data of different frequency bands extracted from the beat frequency signal (With a two-dimensional arrangement of the TX and RX antenna elements the three-dimensional position (R, φ, θ) of a target relative to the radar system can be estimated by means of digital beamforming (Page 37, Par 1) and the basic concept is show in Fig. 4. A defined time window, referenced as frame, of the IF signal is selected in each processing step(Page 38, Par 6)))
Regarding claim 2, Orth teaches:
extracting a plurality of groups of sample data from the beat frequency signal corresponding to a chirp signal, the plurality of groups of sample data including the groups of sample data of the different frequency bands (Fig. 4. A defined time window, referenced as frame, of the IF signal is selected in each processing step, which corresponds to a part of the full frequency sweep of the RF signal. (Page 38, Par 6))
estimating a distance and an elevation angle with respect to a position of the object based on the groups of sample data of the different frequency bands (With a two-dimensional arrangement of the TX and RX antenna elements the three-dimensional position (R, φ, θ) of a target relative to the radar system can be estimated by means of digital beamforming (Page 37, par 1))
Regarding claim 3, Orth teaches estimating the distance and the elevation angle with respect to the position of the object by applying a time-frequency analysis method to the groups of sample data of the different frequency bands (Signal processing is based on a short-time Fourier transform algorithm (STFT). The basic concept is show in Fig. 4. A defined time window, referenced as frame, of the IF signal is selected in each processing step, which corresponds to a part of the full frequency sweep of the RF signal. (Page 38, Par 6)).
(A defined time window, referenced as frame, of the IF signal is selected in each processing step, which corresponds to a part of the full frequency sweep of the RF signal. On each frame a windowing and range FFT computation is performed to gain the range profiles. But because only a specific part of the IF signal is taken into account, only a specific frequency region is used as well (Page 38, Par 6 - Page 39, Par 1, Fig.6))
Regarding claim 5, Orth teaches wherein the time-frequency analysis method is a short- time Fourier transform (STFT) or a wavelet transform (WT) (Signal processing is based on a short-time Fourier transform algorithm (STFT) (Page 38, Par 6)).
Regarding claim 6, Orth teaches wherein the estimating of the 3D position information of the object comprises: estimating an elevation angle with respect to a position of the object using a change of a center direction of the transmission signal for each frequency band among frequency bands of transmitting antennas included in the radar sensor (In particular the main lobe of this TX antenna is focused in elevation (θ) and its direction is dependent on the frequency of the feeded RF signal. The frequency dependent beam steering is illustrated in Fig. 2. During a frequency sweep from 77 to 81 GHz the main lobe is steered continuously from a certain elevation angle to broadside (θ81 = 0◦). Meanwhile the direction of the unfocused RX main lobe does not change significantly during the frequency sweep (Page 38, Col 2)).
Regarding claim 7, Orth teaches wherein the transmitting antennas are arranged in a horizontal direction in the radar sensor (For a MIMO radar system with a limited number of TX and RX channels the highest angular resolution is achieved when the virtual array is linear (Page 37, Par 2)).
Regarding claim 8, Orth teaches wherein the 3D position information comprises a distance, an azimuth, and an elevation angle with respect to a position of the object (The system benefits from the maximum possible resolution in azimuth and a high resolution in elevation at cost of range resolution (Page 37, Par 4)).
Regarding claim 9, Orth teaches wherein the estimating of the 3D position information of the object comprises: estimating the azimuth through digital beamforming for estimating a direction in which the reflected signal is received based on a difference occurring among the beat frequency signals (To perform the described STFT processing for a fixed azimuth angle, an FFT has to be computed on the IF data matrix across the virtual antenna channel dimension first (Page 39, Par 2)).
Regarding claim 10, Orth teaches herein the estimating of the 3D position information of the object comprises: estimating an azimuth with respect to a position of the object based on beat frequency signals respectively corresponding to receiving antennas of the radar sensor (To perform the described STFT processing for a fixed azimuth angle, an FFT has to be computed on the IF data matrix across the virtual antenna channel dimension first (Page 39, Par 2)).
Regarding claim 11, Orth teaches wherein the carrier frequency is modulated based on a frequency modulation model that uses linear frequency modulation (The simulation generates complex IF signals with bandwidth, frequency sweep duration and sampling rate matching the used novel MIMO FMCW radar (Page 39, Par 6))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 12 - 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Orth (“A Novel Approach for a MIMO FMCW Radar System with Frequency Steered Antennas for 3D Target Localization”)(Further addressed as Orth) in view of Longman (20190137602).
Regarding claim 12, Orth teaches the limitations set forth above but fails to teach A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1. However, Longman teaches a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs (0037)
Orth and Longman are considered analogous since they are both in the field of radar detection therefore it would have been obvious to one of ordinary skill in the art before the effective date of the filling of the invention to combine the teachings of Orth with the teachings of Longman to have the hardware such as memory and/or processor necessary to perform the methods described above. 
Regarding claim 13, Orth teaches:
a radio detection and ranging (radar) sensor configured to transmit a transmission signal of which a carrier frequency varies over time(MIMO FMCW radar system is presented. (Page 37, Par 2))
obtain a reflected signal from the transmission signal being reflected by an object (MIMO FMCW radar system is presented. (Page 37, Par 2))
(The basic concept is show in Fig. 4. A defined time window, referenced as frame, of the IF signal is selected in each processing step(Page 38, Par 6))
estimate 3D position information of the object based on groups of sample data of different frequency bands extracted from the beat frequency signal (With a two-dimensional arrangement of the TX and RX antenna elements the three-dimensional position (R, φ, θ) of a target relative to the radar system can be estimated by means of digital beamforming(Page 37, Par 1))
Orth does not teach a processor, however Longman teaches a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs (0037)
Orth and Longman are considered analogous since they are both in the field of radar detection therefore it would have been obvious to one of ordinary skill in the art before the effective date of the filling of the invention to combine the teachings of Orth with the teachings of Longman to have the hardware such as memory and/or processor necessary to perform the methods described above. 
Regarding claim 20, Orth teaches:
a radio detection and ranging (radar) sensor configured to: transmit a transmission signal of which a carrier frequency varies over time (MIMO FMCW radar system is presented. (Page 37, Par 2))
using a plurality of transmission antennas corresponding to respective frequency bands of the transmission signal (Recently, a compact MIMO FMCW radar system with 16 TX and 16 RX antennas forming a rectangular virtual array with 256 virtual elements)
obtain a reflected signal from the transmission signal being reflected by an object (MIMO FMCW radar system is presented. (Page 37, Par 2))
(The basic concept is show in Fig. 4. A defined time window, referenced as frame, of the IF signal is selected in each processing step(Page 38, Par 6))
estimate 3D position information of the object based on groups of sample data of different frequency bands extracted from the beat frequency signals (With a two-dimensional arrangement of the TX and RX antenna elements the three-dimensional position (R, φ, θ) of a target relative to the radar system can be estimated by means of digital beamforming(Page 37, Par 1))
Orth does not teach a processor, however Longman teaches a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs (0037)
Orth and Longman are considered analogous since they are both in the field of radar detection therefore it would have been obvious to one of ordinary skill in the art before the effective date of the filling of the invention to combine the teachings of Orth with the teachings of Longman to have the hardware such as memory and/or processor necessary to perform the methods described above. 
Regarding claim 14, Orth further teaches: 
extract a plurality of groups of sample data from the beat frequency signal corresponding to a chirp signal, the plurality of groups of sample data including the groups of sample data of the different frequency bands (Fig. 4. A defined time window, referenced as frame, of the IF signal is selected in each processing step, which corresponds to a part of the full frequency sweep of the RF signal. (Page 38, Par 6))
estimate a distance and an elevation angle with respect to a position of the object based on the groups of sample data of the different frequency bands (With a two-dimensional arrangement of the TX and RX antenna elements the three-dimensional position (R, φ, θ) of a target relative to the radar system can be estimated by means of digital beamforming (Page 37, par 1))
(Signal processing is based on a short-time Fourier transform algorithm (STFT). The basic concept is show in Fig. 4. A defined time window, referenced as frame, of the IF signal is selected in each processing step, which corresponds to a part of the full frequency sweep of the RF signal. (Page 38, Par 6)).
Orth does not teach a processor, however Longman teaches a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs (0037)
Orth and Longman are considered analogous since they are both in the field of radar detection therefore it would have been obvious to one of ordinary skill in the art before the effective date of the filling of the invention to combine the teachings of Orth with the teachings of Longman to have the hardware such as memory and/or processor necessary to perform the methods described above. 
Regarding claim 16, Orth further teaches wherein the time-frequency analysis method is a short-time Fourier transform (STFT) or a wavelet transform (WT) (Signal processing is based on a short-time Fourier transform algorithm (STFT) (Page 38, Par 6)).
Regarding claim 17, Orth teaches wherein (In particular the main lobe of this TX antenna is focused in elevation (θ) and its direction is dependent on the frequency of the feeded RF signal. The frequency dependent beam steering is illustrated in Fig. 2. During a frequency sweep from 77 to 81 GHz the main lobe is steered continuously from a certain elevation angle to broadside (θ81 = 0◦). Meanwhile the direction of the unfocused RX main lobe does not change significantly during the frequency sweep (Page 38, Col 2)).
Orth does not teach a processor, however Longman teaches a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs (0037)
Orth and Longman are considered analogous since they are both in the field of radar detection therefore it would have been obvious to one of ordinary skill in the art before the effective date of the filling of the invention to combine the teachings of Orth with the teachings of Longman to have the hardware such as memory and/or processor necessary to perform the methods described above. 
Regarding claim 18, Orth teaches wherein (With a two-dimensional arrangement of the TX and RX antenna elements the three-dimensional position (R, φ, θ) of a target relative to the radar system can be estimated by means of digital beamforming (Page 37, par 1)).
Orth does not teach a processor, however Longman teaches a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs (0037)
Orth and Longman are considered analogous since they are both in the field of radar detection therefore it would have been obvious to one of ordinary skill in the art before the effective date of the filling of the invention to combine the teachings of Orth with the teachings of Longman to have the hardware such as memory and/or processor necessary to perform the methods described above. 
Regarding claim 19, Orth teaches wherein (With a two-dimensional arrangement of the TX and RX antenna elements the three-dimensional position (R, φ, θ) of a target relative to the radar system can be estimated by means of digital beamforming(Page 37, Par 1)).
Orth does not teach a processor, however Longman teaches a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs (0037)
Orth and Longman are considered analogous since they are both in the field of radar detection therefore it would have been obvious to one of ordinary skill in the art before the effective date of the filling of the invention to combine the teachings of Orth with the teachings of Longman to have the hardware such as memory and/or processor necessary to perform the methods described above. 
Regarding claim 21, Orth further teaches wherein the 3D position information includes a distance and an elevation of a position of the object relative to a position of the apparatus (The system benefits from the maximum possible resolution in azimuth and a high resolution in elevation at cost of range resolution(Page 37, Par 4)).
Regarding claim 22, Orth teaches wherein (In particular the main lobe of this TX antenna is focused in elevation (θ) and its direction is dependent on the frequency of the feeded RF signal. The frequency dependent beam steering is illustrated in Fig. 2. During a frequency sweep from 77 to 81 GHz the main lobe is steered continuously from a certain elevation angle to broadside (θ81 = 0◦). Meanwhile the direction of the unfocused RX main lobe does not change significantly during the frequency sweep (Page 38, Col 2)).
Orth does not teach a processor, however Longman teaches a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs (0037)

Regarding claim 23, Orth teaches wherein (Signal processing is based on a short-time Fourier transform algorithm (STFT). The basic concept is show in Fig. 4. A defined time window, referenced as frame, of the IF signal is selected in each processing step, which corresponds to a part of the full frequency sweep of the RF signal. (Page 38, Par 6))
Orth does not teach a processor, however Longman teaches a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs (0037)
Orth and Longman are considered analogous since they are both in the field of radar detection therefore it would have been obvious to one of ordinary skill in the art before the effective date of the filling of the invention to combine the teachings of Orth with the teachings of Longman to have the hardware such as memory and/or processor necessary to perform the methods described above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648